The motion, to reinstate having been made before the remittitur was sent down, and the absence of counsel having been occasioned by providential cause, and briefs having reached the clerk’s office on the next morning, and the writ of error on inspection being regu lar, and the case itself on the facts in the record seeming to be one of probable merit, and counsel representing the State declaring in his acknowledgment of service on the motion to reinstate that he has no objection to reinstating the ease, it is ordered that the case now be reinstated, and that it stand for hearing on Monday, the 24th of October instant.
Motion granted.